Exhibit 10.2

 

PERFORMANCE RESTRICTED STOCK UNIT AWARD

Under the Fossil Group, Inc. 2008 Long-Term Incentive Plan

 

NOTICE OF GRANT

 

Unless otherwise defined herein, the terms defined in the Fossil Group, Inc.
2008 Long-Term Incentive Plan (the “Long-Term Incentive Plan”) shall have the
same defined meanings in this Notice of Grant.

 

Name and Address of the Participant

 

You have been granted Performance Restricted Stock Units of the Company, subject
to the terms and conditions of the Long-Term Incentive Plan and this Performance
Restricted Stock Unit Award, as follows:

 

Date of Grant

 

 

Vesting Commencement Date

 

 

Target Units Granted

 

 

Maximum Awarded Units Granted

 

 

 

Vesting Schedule and Forfeiture:

 

Except as specifically provided in this Notice of Grant or in the Performance
Restricted Stock Unit Award, your Performance Restricted Stock Units will vest
on the third anniversary of the Date of Grant (the “Vesting Date”), subject to
the achievement of the performance goals and vesting schedule as set forth in
Exhibit A.

 

Unvested Maximum Awarded Units shall be forfeited on the earlier of (i) the
Vesting Date, to the extent the performance conditions set forth in Exhibit A
have not been satisfied and the Awarded Units have not vested in accordance with
the vesting schedule set forth in Exhibit A, and (ii) upon your Termination of
Service for any reason other (1) your death or (2) your Termination of Service
on your Retirement Date (as defined in the Performance Restricted Stock Unit
Award). The Performance Restricted Stock Units will become fully vested upon a
Change in Control and your death.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

1.              Subject to the restrictions and conditions set forth in the
Long-Term Incentive Plan and the Performance Restricted Stock Unit Award, if, on
the Vesting Date, the Company’s Percentile Rank (defined below) within the Peer
Group (defined below) exceeds the applicable threshold below, then the
corresponding number of your Performance Restricted Stock Units shall vest on
the Vesting Date, in accordance with the following schedule:

 

Performance Goal Achievement
(Sales Growth)
[Percentile Rank Among Peer Group]

 

Percentage of Target Units Vested (Sales
Growth)

Threshold:

 

 

25.00%

 

10.00%

31.25%

 

20.00%

37.50%

 

30.00%

43.75%

 

40.00%

Target:

 

 

50.00%

 

50.00%

56.25%

 

56.25%

62.50%

 

62.50%

68.75%

 

68.75%

75.00%

 

75.00%

82.25%

 

81.25%

87.50%

 

87.50%

93.75%

 

93.75%

Maximum:

 

 

100.00%

 

100.00%

 

Performance Goal Achievement
(Operating Income Margin Rate)
[Percentile Rank Among Peer Group]

 

Percentage of Target Units Vested
(Operating Income Margin Rate)

Threshold, Target, and Maximum:

 

 

68.75% and above

 

50.00%

 

The Committee shall calculate your aggregate vested percentage of Performance
Restricted Stock Units by adding the percentage of Target Units vested for each
individual Performance Goal.  For example, if the Performance Goal for Operating
Income Margin Rate is met, so that 50% of the Target Units are vested, but the
threshold Performance Goal for Sales Growth is not achieved (so no vesting
relates to Sales Growth) you would vest in 50% of the Target Units.

 

2.              The Committee shall calculate the Sales Growth and Operating
Income Margin Rate for the Company and each component company in the Peer Group
over the Measurement Period (defined below).  The Company and each company
within the Peer Group shall be ranked from lowest to highest based on the Sales
Growth and the Operating Income Margin Rate for each component company.  The
percentile rank of the Company will then be determined relative to the ranking
of each component company in the Peer Group for each of the Performance Goals
(the “Company’s Percentile Rank”).

 

3.              The determination by the Company with respect to the achievement
of the Company’s Percentile Rank for vesting of your Performance Restricted
Stock Units shall occur as soon as administratively practicable after the
Vesting Date (and in any event on or before the date that is sixty (60) days
following the Vesting Date).

 

2

--------------------------------------------------------------------------------


 

4.              For purposes of this Exhibit A, unless the context requires
otherwise, the following terms shall have the meanings indicated:

 

a.              “Company’s Percentile Rank” shall have the meaning set forth in
Section 2.

 

b.              “Measurement Period” shall mean the period commencing on and
including the Date of Grant and ending on the Vesting Date.

 

c.               “Operating Income Margin Rate” shall be calculated by dividing
operating income for the Measurement Period by net sales for the Measurement
Period.  Operating income and net sales shall be calculated in accordance with
generally accepted accounting principles.

 

d.              “Peer Group” shall be comprised of the following companies:

 

Abercrombie & Fitch Co.

Michael Kors Holdings Limited

American Eagle Outfitters, Inc.

PVH Corp.

Ann Inc.

Ralph Lauren Corporation

Chicos FAS, Inc.

Under Armour, Inc.

Coach, Inc.

Urban Outfitters Inc.

Columbia Sportswear Company

VF Corporation

Deckers Outdoor Corporation

Wolverine World Wide, Inc.

Guess?, Inc.

 

 

The determination of the Peer Group on the Vesting Date shall be subject to the
following adjustments:

 

·                  Only component companies in the Peer Group for the entire
Measurement Period will be used to determine Sales Growth and Operating Income
Margin Rate percentile ranks.

 

·                  If during the Measurement Period two component companies of
the Peer Group merge or otherwise combine into a single company, the surviving
company shall remain a component company of the Peer Group and the non-surviving
company shall be removed from the Peer Group.

 

·                  If during the Measurement Period a component company of the
Peer Group merges into or otherwise combines with an entity that is not a
component company of the Peer Group, and the surviving company is not in the
Peer Group or the surviving company is no longer publicly traded, then such
surviving company will be removed from the Peer Group.

 

·                  If during the Measurement Period a component company of the
Peer Group merges into or otherwise combines with an entity that is not a
component company of the Peer Group, and the surviving company is in the Peer
Group, then such surviving company will be included in the Peer Group.

 

·                  Based on the number of component companies that are in the
Peer Group at the end of the Measurement Period, the scale set forth in
Section 1 will be recalibrated, in the Committee’s discretion; provided that,
such scale will reflect (1) for Sales Growth, a threshold payout with the
Company’s Percentile Rank at 25.00%, a target payout with the Company’s
Percentile Rank at 50.00%, and a maximum payout with the Company’s Percentile
Rank at 100.00%; and (2) for Operating Income Margin Rate, threshold, target and
maximum payout with the Company’s Percentile Rank at 68.75% or above.

 

3

--------------------------------------------------------------------------------


 

e.               “Sales Growth” means the difference between a company’s sales
at the beginning of the Measurement Period and such company’s sales at the end
of the Measurement Period, determined by the Committee in its reasonable
discretion.

 

5.              The Committee shall have the right to amend any condition of the
Award, including the vesting conditions set forth in Section 1 above.

 

4

--------------------------------------------------------------------------------


 

Restricted Stock Unit Award

 

under the Fossil Group, Inc. 2008 Long-Term Incentive Plan

 

This RESTRICTED STOCK UNIT AWARD (the “Award”), is entered into effect as of the
date of the grant (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, Fossil, Inc., a Delaware corporation (the “Company”) has adopted the
Fossil, Inc. 2008 Long-Term Incentive Plan (the “Long-Term Incentive Plan”),
effective as of the Effective Date (as defined in the Long-Term Incentive Plan),
with the objective of advancing the best interests of the Company, its
Subsidiaries and its stockholders in order to attract, retain and motivate key
employees with additional incentives through the award of Restricted Stock
Units; and

 

WHEREAS, the Long-Term Incentive Plan provides that Eligible Participants of the
Company or its Subsidiaries, as determined in the judgment of the Committee, may
be granted an Award which may consist of grants of restricted units of common
stock, par value $.01 per share (“Common Stock”), of the Company;

 

NOW, THEREFORE, the Participant identified in the Notice of Grant is hereby
awarded Restricted Stock Units in accordance with the following terms:

 

1.                                      Grant of Award; Restricted Stock Units. 
Subject to the terms and conditions set forth in the Long-Term Incentive Plan,
this Award and in the Notice of Grant, the Company hereby grants to the
Participant an award of those Restricted Stock Units specified in the Notice of
Grant, subject to adjustment from time to time as provided in Articles 12, 13
and 14 of the Long-Term Incentive Plan.  Each Restricted Stock Unit shall
consist of the right to receive, upon the Vesting Date and subject to
achievement of the performance goals set forth in the Notice of Grant, a share
of Common Stock for each vested Unit, which shall be electronically registered
by the Company in the name of the Participant as promptly as practicable
following the Vesting Date.

 

2.                                      Vesting.  If the Participant remains
continuously employed by the Company or a Subsidiary through each Vesting Date
set forth in the Notice of Grant, the Restricted Stock Units shall vest (it
being understood that Units shall vest cumulatively) based upon the achievement
of the performance goals and vesting schedule as set forth in the Notice of
Grant and the Company shall electronically register one share of Common Stock in
the Participant’s name for each vested Unit.  Any Restricted Stock Unit that
does not vest on the Vesting Date shall be forfeited.

 

Notwithstanding the vesting conditions set forth in the Notice of Grant, for the
twelve (12) month period immediately following the Participant’s Retirement Date
(the “RSU Vesting Continuation Period”), the then-outstanding Restricted Stock
Units shall continue to vest, and shall be electronically converted into shares
of Common Stock on the Vesting Date, subject to and based upon the achievement
of the performance goals and vesting schedule set forth in the Notice of Grant,
to the same extent such Restricted Stock Units would have otherwise vested had
the Participant remained employed during such period, and, on the last day of
the RSU Vesting Continuation Period, a pro rata portion of the Restricted Stock
Units that would have vested on the Vesting Date immediately following such date
shall vest and be electronically converted into shares of Common Stock, based on
the number of whole or partial calendar months between the immediately prior
vesting date, and the last day of the RSU Vesting Continuation Period.  For
purposes of this Award, “Retirement Date” shall have the meaning set forth in
that certain Executive Retirement Agreement between the Company and the
Participant dated [INSERT DATE] (the “Retirement Agreement”), and the
Participant’s right to continued vesting following his Retirement Date shall be
subject to the terms and conditions of the Retirement Agreement.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the vesting conditions set forth in the Notice of Grant and this
Section 2: (i) the Committee may in its discretion at any time accelerate the
vesting of Restricted Stock Units or otherwise waive or amend any conditions of
a grant of a Restricted Stock Units; and (ii) all of the Restricted Stock Units
shall vest upon a Change in Control of the Company or upon the death of the
Participant.

 

3.                                      Termination in Event of Nonemployment. 
Except as provided in Section 2 of the Award, in the event that the Participant
ceases to be employed by the Company or any of its Subsidiaries before a Vesting
Date for any reason other than death, the unvested Restricted Stock Units
granted pursuant to this Agreement shall be forfeited.

 

4.                                      Stock Certificates.  Except as provided
in Section 2 of this Award, shares of Common Stock evidencing the conversion of
Restricted Stock Units into shares of Common Stock shall be electronically
registered in the Participant’s name as of (or as promptly as practicable after)
each Vesting Date.  No stock certificate or certificates shall be issued with
respect to such shares of Common Stock, unless, the Participant requests
delivery of the certificate or certificates by submitting a written request to
the General Counsel requesting deliver of the certificates.  Subject to
Section 5 of this Award, the Company shall deliver the certificates requested by
the Participant to the Participant as soon as administratively practicable
following the Company’s receipt of such request. Upon registration (or issuance)
of any shares hereunder,  the Participant may be required to enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws, the Long-Term
Incentive Plan or with the Notice of Grant.  Notwithstanding the foregoing, to
the extent (i) the Participant is deemed as of his Retirement Date to be a
“specified employee” under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”); and (ii) on the Retirement Date the Company is
publicly traded (as defined in Section 409A of the Code), then, to the extent
required by Section 409A of the Code, no Restricted Stock Unit shall vest, or be
converted into shares of Common Stock, until the earlier of (x) the first day of
the seventh month following the Participant’s Retirement Date or (y) the date of
the Participant’s death following such Retirement Date.  Upon the expiration of
the applicable deferral period, any Restricted Stock Units which would have
otherwise been vested and converted into shares of Common Stock during that
period (whether in a single sum or in installments) shall be converted into
shares of Common Stock and transferred to the Participant or the Participant’s
beneficiary in one lump sum.

 

5.                                      Tax Withholding Obligations.  The
Participant shall be required to deposit with the Company an amount of cash
equal to the amount determined by the Company to be required with respect to any
withholding taxes, FICA contributions, or the like under any federal, state, or
local statute, ordinance, rule, or regulation in connection with the award or
settlement of the Restricted Stock Units.  Alternatively, the Company may, at
its sole election, (i) withhold the required amounts from the Participant’s pay
during the pay periods next following the date on which any such applicable tax
liability otherwise arises, or (ii) withhold a number of shares of Common Stock
otherwise deliverable having a Fair Market Value sufficient to satisfy the
statutory minimum of all or part of the Participant’s estimated total federal,
state, and local tax obligations associated with vesting or settlement of the
Restricted Stock Units.  The Company shall not deliver any of the shares of
Common Stock until and unless the Participant has made the deposit required
herein or proper provision for required withholding has been made.

 

6.                                      Assignability.  Until the Restricted
Stock Units are vested as provided above, they may not be sold, transferred,
pledged, assigned, or otherwise alienated other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by Code or Title I of the Employee Retirement Income Security Act of
1974, as amended.  Any attempt to do so contrary to the provisions hereof shall
be null and void.  No assignment of the Restricted Stock Units herein granted
shall be effective to bind the Company unless the Company shall have been
furnished with written notice thereof and a copy of such documents and evidence
as the Company may deem necessary to establish the validity of the assignment
and the acceptance by the assignee or assignees of the terms and conditions
hereof.

 

6

--------------------------------------------------------------------------------


 

7.                                      No Stockholder Rights.  The Participant
shall have no rights as a stockholder of the Company with respect to the
Restricted Stock Units unless and until certificates evidencing shares of Common
Stock shall have been issued by the Company to the Participant.  Until such
time, the Participant shall not be entitled to dividends or distributions in
respect of any shares or to vote such shares on any matter submitted to the
stockholders of the Company.  In addition, except as to adjustments that may
from time to time be made by the Committee in accordance with the Long-Term
Incentive Plan, no adjustment shall be made or required to be made in respect of
dividends (ordinary or extraordinary, whether in cash, securities or any other
property) or distributions paid or made by the Company or any other rights
granted in respect of any shares for which the record date for such payment,
distribution or grant is prior to the date upon which certificates evidencing
such shares shall have been issued by the Company.

 

8.                                      Administration.  The Committee shall
have the power to interpret the Long-Term Incentive Plan, the Notice of Grant
and this Award, and to adopt such rules for the administration, interpretation,
and application of the Long-Term Incentive Plan as are consistent therewith and
to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Participant, the Company, and all other interested persons.  No
member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the
Long-Term Incentive Plan or this Award.

 

9.                                      Restrictions and Related
Representations. Upon the acquisition of any shares of Common Stock pursuant to
the vesting of the Restricted Stock Units granted pursuant hereto, the
Participant may be required to enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws, the Long-Term Incentive Plan or with
this Award.  In addition, to the extent a certificate or certificates are issued
representing any shares, the certificate or certificates will be stamped or
otherwise imprinted with a legend in such form as the Company may require with
respect to any applicable restrictions on sale or transfer, and the stock
transfer records of the Company will reflect stop-transfer instructions, as
appropriate, with respect to such shares.

 

10.                               Notices and Electronic Delivery.  Unless
otherwise provided herein, any notice or other communication hereunder shall be
in writing and shall be given by registered or certified mail unless the
Company, in its sole discretion, decides to deliver any documents relating to
the Award or future awards that may be granted under the Long-Term Incentive
Plan by electronic means or to request the Participant’s consent to participate
in the Long-Term Incentive Plan by electronic means.  The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Long-Term Incentive Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.  All notices by the Participant hereunder shall
be directed to Fossil Group, Inc., Attention: Secretary, at the Company’s then
current address unless the Company, in writing or electronically, directs the
Participant otherwise.  Any notice given by the Company to the Participant
directed to him at his address on file with the Company shall be effective to
bind any other person who shall acquire rights hereunder.  The Participant shall
be deemed to have familiarized himself with all matters contained herein and in
the Long-Term Incentive Plan which may affect any of the Participant’s rights or
privileges hereunder.

 

7

--------------------------------------------------------------------------------


 

11.                               Scope of Certain Terms.  Whenever the term
“Participant” is used herein under circumstances applicable to any other person
or persons to whom this Award may be assigned in accordance with the provisions
of Paragraph 6 (Assignability) of this Agreement, it shall be deemed to include
such person or persons.  The term “Long-Term Incentive Plan” as used herein
shall be deemed to include the Long-Term Incentive Plan and any subsequent
amendments thereto, together with any administrative interpretations which have
been adopted thereunder by the Committee pursuant to Section 3.3 of the
Long-Term Incentive Plan. Unless otherwise indicated, defined terms herein shall
have the meaning ascribed to them in the Long-Term Incentive Plan.

 

12.                               General Restrictions.  This Award is subject
to the requirement that, if at any time the Committee shall determine that
(a) the listing, registration or qualification of the shares of Common Stock
subject or related thereto upon any securities exchange or under any state or
federal law; (b) the consent or approval of any government regulatory body; or
(c) an agreement by the recipient of an Award with respect to the disposition of
shares of Common Stock, is necessary or desirable (in connection with any
requirement or interpretation of any federal or state securities law, rule or
regulation) as a condition of, or in connection with, the granting of such Award
or the issuance, purchase or delivery of shares of Common Stock thereunder, such
Award may not be consummated in whole or in part unless such listing,
registration, qualification, consent, approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.

 

13.                               Adjustments for Changes in Capitalization. 
The number of Restricted Stock Units covered by this Award shall be subject to
adjustment in accordance with Articles 12-14 of the Long-Term Incentive Plan.

 

14.                               No Right of Employment. Neither the granting
of the Restricted Stock Units, the exercise of any part hereof, nor any
provision of the Long-Term Incentive Plan or this Award shall constitute or be
evidence of any understanding, express or implied, on the part of the Company or
any Subsidiary to employ the Participant for any specified period.

 

15.                               Amendment.  This Award may be amended only by
a writing executed by the Company and the Participant which specifically states
that it is amending this Award.  Notwithstanding the foregoing, this Award may
be amended solely by the Committee by a writing which specifically states that
it is amending this Award, so long as a copy of such amendment is delivered to
the Participant, and provided that no such amendment adversely affecting the
rights of the Participant hereunder may be made without the Participant’s
written consent.  Without limiting the foregoing, the Committee reserves the
right to change, by written notice to the Participant, the provisions of the
Restricted Stock Units or this Award in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
Restricted Stock Units which are then subject to restrictions as provided
herein.

 

16.                               Precondition of Legality.  Notwithstanding
anything to the contrary contained herein, the Participant agrees that the
Company will not be obligated to issue any shares pursuant to this Award, if the
issuance of such shares would constitute a violation by the Participant or by
the Company of any provision of any law or regulation of any governmental
authority or any national securities exchange or transaction quotation system.

 

17.                               Incorporation of the Long-Term Incentive Plan.
This Award is subject to the Long-Term Incentive Plan, a copy of which has been
furnished to the Participant and for which the Participant acknowledges
receipt.  The terms and provisions of the Long-Term Incentive Plan are
incorporated by reference herein.  In the event of a conflict between any term
or provision contained here in and a term or provision of the Long-Term
Incentive Plan, the applicable terms and provisions of the Long-Term Incentive
Plan shall govern and prevail.

 

8

--------------------------------------------------------------------------------


 

18.                               Severability.  If one or more of the
provisions of this Award shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award to
be construed so as to first the intent of this Award and the Long-Term Incentive
Plan.

 

19.                               Construction.  The Restricted Stock Units are
being issued pursuant to Section 6.6 of the Long-Term Incentive Plan and are
subject to the terms of the Long-Term Incentive Plan.  A copy of the Long-Term
Incentive Plan has been given to the Participant, and additional copies of the
Long-Term Incentive Plan are available upon request during normal business hours
at the principal executive offices of the Company.  To the extent that any
provision of this Award violates or is inconsistent with an express provision of
the Long-Term Incentive Plan, the Long-Term Incentive Plan provision shall
govern and any inconsistent provision in this Award shall be of no force or
effect.

 

20.                               Governing Law.  The Restricted Stock Unit
grant and the provisions of this Award are governed by, and subject to, the laws
of the State of Delaware, as provided in the Long-Term Incentive Plan.

 

9

--------------------------------------------------------------------------------